                                       Case 3:14-cr-00175-WHA Document 1382 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT

                                   8
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   UNITED STATES OF AMERICA,
                                  12                  Plaintiff,                            No. CR 14-00175 WHA
Northern District of California
 United States District Court




                                  13           v.

                                  14   PACIFIC GAS AND ELECTRIC                             FURTHER QUESTIONS RE 2019
                                       COMPANY,                                             PSPS CRITERIA
                                  15
                                                      Defendant.
                                  16

                                  17

                                  18        By MONDAY, APRIL 26 AT NOON, PG&E shall please submit a statement of how its PSPS

                                  19   criteria used in 2019 differed from the PSPS criteria used in 2020 (the latter 2020 criteria

                                  20   having already been described for the Court). In this communication, also state the extent to

                                  21   which the 2019 criteria considered vegetation clearance conditions specific to circuits and

                                  22   considered PG&E’s wildfire vegetation management priority ratings specific to circuits.

                                  23   Would the Girvan Circuit have been turned off in 2020 had the 2019 criteria still been in use?

                                  24        Also by NOON ON MONDAY, PG&E shall also explain from where and how it derived the

                                  25   data for all ten years used in the LiDAR submission dated March 23. For example, the

                                  26   windspeed, relative humidity, live fuel moisture percentage, the 10-hour dead fuel moisture

                                  27   percentage, the Fosberg Fire Weather Index, air temperature, land type, and historical fire

                                  28   occurrences. Explain how those inputs could be reliable for comparison to present inputs.
                                       Case 3:14-cr-00175-WHA Document 1382 Filed 04/21/21 Page 2 of 2




                                   1          How were these metrics measured in, for instance, 2010, such that comparison to

                                   2   2020 makes sense?

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: April 21, 2021.

                                   7

                                   8
                                                                                           WILLIAM ALSUP
                                   9                                                       UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
